Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/27/2020 and 4/21/2021 have been fully considered.  Initialed IDSs are enclosed herein.
Drawings
The drawings filed 4/27/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because it is unclear what is meant by a component “having a higher affinity” for one block over the another block.  Specifically, there is no criteria in the prior art or in the specification describing how the skilled artisan would objectively determine component had higher or lower “affinity” for a first block relative to a second block. Affinity could refer to any number of different characteristics including hydrophilicity, oleophilicity, reactivity, solubility, etc.
Furthermore, claim 1 is further held to be indefinite because it is not clear how the skilled artisan would determine if the first and second reactive components are or are not “fully miscible with each other at 25C.”  Specifically, it is unclear what constitutes “fully miscible” as said term does not have an art accepted meaning and is not defined in the specification.  Furthermore, it is unclear what the other relevant conditions known to effect miscibility (relative concentrations, presence/absence of solvents or additional components, agitation, etc.) are for making such a determination.
With regards to claims 2-4, said claim is held to be indefinite because the terms “hydrophilic” and “hydrophobic” are relative terms.  For the purpose of examination, hydrophilic and hydrophobic are interpreted relative to one another.  Similarly, it is unclear what constitutes “hydrophilic epoxides, hydrophilic oxetanes, hydrophilic vinyl compounds, hydrophilic acrylamides and hydrophilic (meth)acrylate-functionalized compounds” in claim 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a “use” claim as set forth in MPEP 2173.05(q).  Specifically, “Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-4, 11-16, 18, and 20-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al (US 2006/0189756).
Nelson teaches a curable composition (see claim 4 wherein the first and second polymer are capable of being cured to from thermoset polymers), wherein the curable composition exists in an ordered microphase-separated state at 25°C (Nelson is herein understood to implicitly teach an “ordered microphase separated” composition as claimed  because Nelson teaches the polymers are immiscible but the block copolymer interacts with the polymers to form a compatible blend (0032) and because Nelson teaches the same three component blend as applicant with the same relative interaction between the block copolymer and the two remaining components) comprised of: a) a block copolymer comprised of at least a first block and a second block (0032), wherein the first block and the second block have different monomer compositions; b) a first reactive component having a higher affinity for the first block of the block copolymer than for the second block of the block copolymer; c) a second reactive component having a higher affinity for the second block of block copolymer than for the first block of the block copolymer (0003 wherein “interacting” is here understood to read on the claimed “higher affinity”); wherein the first reactive component and the second reactive component, in the absence of the block copolymer, are not fully miscible at 25C (abstract-wherein the polymers are taught to be immiscible at the temperature of interest-0016).
	With regards to claim 2, the examiner takes the position one of (e.g. the first) the components is inherently going to be more hydrophilic than the other, and the second reactive component is inherently going to be more hydrophobic than the relatively more hydrophilic component.
	With regards to claims 3 and 4, Nelson teaches the first component may comprise epoxides, hydrophilic vinyl compounds, hydrophilic acrylamides and hydrophilic (meth)acrylate-functionalized compounds.
	With regards to claim 11, Nelson teaches the second reactive component may comprise polyacrylates, herein understood to be sufficiently specific so that het skilled artisan could immediately envisage the claimed species.
With regards to claim 12, Nelson teaches the second polymeric component may comprise a styrene copolymers-herein understood to read on at least the claimed “vinyl aromatic compounds”.
With regards to claim 13, Nelson teaches the block copolymer may compriss at least one of a diblock copolymer or a triblock copolymer (0033).
	With regards to claims 14 and 15, Nelson teaches the block copolymer preferably comprise polystyrene-methacrylic acid block copolymer (0042)-herein understood to meet  the temperature limitations of claims 14 and 15.
With regards to claim 16, Nelson teaches the block copolymer may comprise block copolymers comprised of at least one polystyrene block and at least one polyisoprene block (0039).
With regards to claim 18, Nelson teaches wherein the curable composition is comprised of from 1 to 10% by weight block copolymer based (0041).
With regards to claim 20, Nelson teaches the compositions additionally comprise inorganic nanoparticles (0047).
	With regards to claim 21, the inorganic nanoparticles must be dispersed in one or both of the first reactive component or the second reactive component.
	With regards to claim 22, the nanoparticle may comprise clay nanoparticles (0047).
	With regards to claim 23, Nelson teaches compositions comprising from 10 to 90% by weight first reactive component and from 90 to 10% by weight second reactive component based on the total weight of first reactive component and second reactive component (see examples).
	With regards to claims 24-27, Nelson teaches curing the curable composition set forth therein (see claim 4).
	With regards to claim 28, the examiner takes the position any article/composition taught in Nelson will inherently be three dimensional.
	With regards to claim 29, the courts have held  the method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless it can be shown the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0078236 teaches a three component blend (similar to the claimed composition) comprising a block copolymer and two additional components wherein each block of the copolymer is miscible with at one of the additional components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649